DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-6, 8-19, 27 and 32 are currently pending in the application.  Claim 3 has been cancelled.  All previous rejections of claim 3 have been withdrawn in view of the cancellation of claim 3.  The previous 112(b) rejection of claim 4 has been withdrawn in view of the amendment to claim 4.
The examiner notes that the status of claim 27 is indicated as (Previously Presented) yet there are markings in claim 27 to show an amendment.  These are the same markings that were present in the amendment filed March 23, 2020.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8-19, 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. (US 2011/0104238).
Regarding claims 1, 8 and 9, Haas et al. teach a chewing gum composition comprising a chewing gum base and high potency sweeteners, where the high intensity sweeteners are taught to be included in combination, and include sucralose, brazzein and rebaudioside A [0061, 0079].  
Regarding the first and second sweeteners not demonstrating cross-adaptation, where Haas et al. teach that the high intensity sweeteners can be used in combination, and teach a first sweetener as claimed (i.e., rebaudioside A) and a second sweetener as claimed (e.g., sucralose) [0047], it would have been obvious to have utilized a first sweetener as rebaudioside A and a second sweetener as sucralose in order to provide the chewing gum of Haas et al. with the desired sweetness profile.  Given that Haas et al. teach the same sweeteners as claimed, the sweeteners of Haas et al. do not demonstrate cross-adaptation.
 Haas et al. teach the high intensity sweeteners present in the example compositions at 3.27% by weight (p. 7 Table 1, Ex. 1a and 1b; Table 2, Ex. 3a-3d).  Haas et al. do not specifically teach that one sweetener is present in a greater amount than another.  However, they do speak to the desire to control the release of sweeteners in order to provide longer lasting sweetness perception [0082].  Therefore, the amount of the first sweetener is not considered to provide an unexpected result where one of ordinary skill would have been able to have adjusted the amount of the first sweetener to impart the desired sweetness to the resultant chewing gum through no more than routine experimentation.
Regarding claims 4-6, where Haas et al. speak to controlling the release of the one or more sweeteners in order to provide longer lasting flavor perception [0082], this is considered to render obvious “the first sweetener is released from the gum prior to the second sweetener”, “the second sweetener is released from the gum prior to the first sweetener” and the sweetener release partially overlapping  Where the first sweetener is a steviol glycoside and the second sweetener is a “high potency sweetener”, Haas et al. teach a first sweetener as claimed (i.e., rebaudioside A) and a second sweetener as claimed (i.e., sucralose or brazzein) [0079].  Therefore, to have included combinations of these sweeteners in a chewing gum would have been obvious over the teachings of Haas et al.  The order of release of sweeteners is not considered to have provided an unexpected result where Haas et al. teach that the high intensity sweetener can be used in a variety of distinct physical forms in order to provide longer lasting sweetness [0082].  One of ordinary skill would have been able to have included 
Regarding claim 10, Haas et al. teach both rebaudioside A and sucralose for inclusion in their chewing gums.  It would have been obvious to have utilized rebaudioside A as a first sweetener and sucralose as a second sweetener for the reasons set forth above with regard to claims 1, 8 and 9.
Haas et al. do not specifically teach utilizing a weight ratio of first sweetener to second sweetener of greater than 2:1.  However, as detailed above, Haas et al. do teach that the high intensity sweetener can be used in a variety of distinct physical forms in order to provide a longer lasting sweetness [0082].  Further, one of ordinary skill would have recognized that different high intensity sweeteners have different sweetness intensities and different sweetness profiles.  One of ordinary skill would have, in turn, adjusted the weight of each sweetener in order to impart the desired sweetness intensity and sweetness profile to the resultant chewing gum.  These adjustments would have been routine for one of ordinary skill and are not considered to have provided an unexpected result where it was known to adjust the amounts of sweeteners in order to provide the desired sweetness profile.
Regarding claim 12, Haas et al. teach a chewing gum composition comprising a chewing gum base and high potency sweeteners, where the high intensity sweeteners are taught to be included in combination, and include sucralose, brazzein and rebaudioside A [0061, 0079].  Haas et al. teach that the high intensity sweeteners can be used in a variety of distinct physical forms in order to provide a longer lasting sweetness [0082].  
Regarding claims 12 and 14-19, where Haas et al. clearly allow for longer lasting sweetness their chewing gum, with the continuum being provided by mixing different encapsulated and unencapsulated sweeteners [0082], it would have been obvious to have provided a combination of sweeteners as claimed in order to provide the predictable result of a chewing gum exhibiting a sweetener release in the desired order. Whether these sweeteners are provided singly, or combined such that the consumer experiences two sweeteners simultaneously, is considered an obvious matter of choice based on the flavor experience the manufacturer intends to impart.  Whether the release is separate or overlapping, the sweetener delivery is not considered to provide an unobvious contribution over the prior art, as all of the claimed sweeteners, and means of delaying their release, are known in the art and are being employed consistent with their recognized function.
Further, Applicant has not provided any evidence that the claimed combination of sweeteners provides any unexpected results where all of the claimed sweeteners are known in the prior art.
Regarding the first sweetener not demonstrating cross-adaptation, where Haas et al. teach that the high intensity sweeteners can be used in combination, and teach a first sweetener as claimed (i.e., rebaudioside A) and a second sweetener as claimed (e.g., sucralose) [0047], it would have been obvious to have utilized a first sweetener as rebaudioside A and a second sweetener as sucralose in order to provide the chewing gum of Haas et al. with the desired sweetness profile.  Given that Haas et al. teach the same sweeteners as claimed, the sweeteners of Haas et al. do not demonstrate cross-adaptation.
Regarding claim 13, where Haas et al. teach that the sweeteners include rebaudioside A and sucralose [0079], and where Haas et al. teach that the release of high intensity sweeteners can be controlled to provide longer lasting sweetness, including providing the sweeteners in encapsulated form [0082], it would have been obvious to have provided first, second and third sweeteners as claimed, as all of the claimed sweeteners were known to be included in chewing gums in both “neat” and encapsulated forms.
Regarding claim 27, Haas et al. teach that the high intensity sweeteners can be used in a variety of distinct physical forms known to provide the desired release characteristics, including free, encapsulated, and combinations thereof [0082], and teach that the flavor composition active ingredients are high intensity sweeteners, including sucralose [0079].  Therefore, it would have been obvious to have provided a third sweetener in the form of encapsulated sucralose where Haas et al. teach that the high intensity sweeteners can be used in a variety of distinct physical forms in order to provide a longer lasting sweetness.  This would have required no more than routine experimentation, sucralose was known to be included in chewing gums in both “free” and encapsulated forms in order to provide the predictable result of extending the release of the sweetener.
Regarding claim 32, where Haas et al. teach the combination of sweeteners, and speak to providing them in a manner to provide “longer lasting sweetness”, it is considered that the chewing gum of Haas et al. has a consistent sweetness profile for at least the first 12 minutes of chewing.  Further, where Haas et al. recognize that the types and forms of sweeteners included in chewing gums will affect the length of .

Response to Arguments

Applicant's arguments filed December 8, 2020, have been fully considered but they are not persuasive.
Applicant argues that the prior art does not specifically disclose a combination of steviol glycoside with sucralose or brazzein in the neat form, and a consistent sweetener release profile would not be expected when combining sweeteners in the neat form (Remarks, pp. 6-8).
These arguments are not persuasive.  Applicant is combining sweeteners known to be included in chewing gums.  Where the claimed sweeteners do not demonstrate “cross-adaptation”, this is a property of the sweeteners, not something that applicant has invented.  Further, one of ordinary skill in the art would have been well aware that different sweeteners have different release profiles and would have been able to combine sweeteners in order to impart the desired sweetness to the chewing gum composition.  Deis (Deis, R.C. 2006. “Customizing Sweetness Profiles.” Food Product Design. Vol. 15, No. 11, pp. 1-5) provides additional evidence that it was known well before the instant invention to combine multiple high intensity sweeteners to impart the desired sweetness profile to the resultant product.  Therefore, while some experimentation is required to arrive at an acceptable sweetener profile, given that 
Applicant argues that the inventive chewing gum provides a more consistent sweetness than “previous chewing gums” (Remarks, p. 8).
This argument is not persuasive.  The results shown in applicant’s specification compare the inventive chewing gums containing reb A and sucralose (i.e., Examples 13, 14 and 15) with chewing gums comprising sucralose and acesulfame K (i.e., Control) or saccharin and acesulfame K (i.e., Example 16).  However, the prior art of Haas et al. is not limited to the sweeteners utilized in applicant’s comparison examples (i.e., sucralose, saccharine and acesulfame K).  Rather, the prior art teaches that all of the claimed steviol glycosides, brazzein and sucralose are known to be contained in chewing gums [0079].  The prior art further teaches that the sweeteners may be included alone or in combination [0080].  Therefore, the prior art suggests combinations of sweeteners as claimed and indicates that different combinations will impart different sweetness profiles to the resultant gum.
Applicant argues that Haas et al. only suggests encapsulated sweeteners or sweeteners in combination with the “wettable filler” that is the focus of the prior art (Remarks, p. 9).
This argument is not persuasive.  The prior art teaches that encapsulation of sweeteners “may be desirable.”  It is not required.  Where the prior art teaches the combination of the sweeteners with the wettable filler, the examiner notes that these 
Applicant argues that the examiner relies on hindsight to arrive at the claimed invention (Remarks, p. 9).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, the claimed sweeteners are known to be included in their unencapsulated form in chewing gums.  Therefore, the claimed chewing gum composition is considered to be obvious over the applied prior art as set forth in the rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791